                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 1 of 13



                                                            1   A.J. Kung, Esq.
                                                                Nevada Bar No. 7052
                                                            2   Brandy Brown, Esq.
                                                                Nevada Bar No. 9987
                                                            3
                                                                KUNG & BROWN
                                                            4   214 South Maryland Parkway
                                                                Las Vegas, Nevada 89101
                                                            5   (702) 382-0883 Telephone
                                                                (702) 382-2720 Facsimile
                                                            6   E-Mail:ajkung@ajkunglaw.com
                                                                       bbrown@ajkunglaw.com
                                                            7

                                                            8   Kevin P. Gildea, Esq. (admitted Pro Hac Vice)
                                                                DARROWEVERETT LLP
                                                            9   450 Seventh Avenue, Suite 1802
                                                                New York, NY 10123
                                                           10   (212) 335-2090 Telephone
                                                                (212) 335-2091 Facsimile
                                                           11
                                                                Email: kpgildea@darroweverett.com
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12          Attorneys for Plaintiff Vohra Wound Physicians Management, LLC
                     214 South Maryland Parkway
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                                          UNITED STATES DISTRICT COURT
                                                           14
                                                                                                  DISTRICT OF NEVADA
                                                           15
                                                                                                            ***
                                                           16
                                                                VOHRA           WOUND PHYSICIANS                    CASE NO.: 2:19-cv-01825-KJD-VCF
                                                           17   MANAGEMENT, LLC, a Delaware limited
                                                                liability company,
                                                           18
                                                                   Plaintiff/ Counter-Defendant                         PLAINTIFFS/COUNTER-
                                                           19                                                          DEFENDANT’S ANSWER TO
                                                                        vs.                                                COUNTERCLAIM
                                                           20
                                                                GORDIAN         MEDICAL,       INC.,      d/b/a
                                                           21   AMERICAN MEDICAL TECHNOLOGIES, a
                                                                Nevada corporation; SUZETTE HOYT, an
                                                           22   individual; and DOES I through X, inclusive,

                                                           23       Defendants/ Counterclaimant

                                                           24

                                                           25          Plaintiff/ Counter-Defendant , Vohra Wound Physicians Management, LLC (“Plaintiff/
                                                           26
                                                                Counter-defendant”), by and through their undersigned counsel hereby files this answer in
                                                           27

                                                           28

                                                                                                     Page 1 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 2 of 13



                                                            1   response to the counterclaim (the “Counterclaim”) filed by Gordian Medical, Inc. (“Defendant/

                                                            2   Counterclaim Plaintiff”) contained in their answer to the Plaintiff’s complaint.
                                                            3

                                                            4
                                                                                                     GENERAL OBJECTION
                                                            5
                                                                        Plaintiff/Counter-Defendant states that the purported “Counterclaim” does not comply
                                                            6
                                                                with FRCP Rule 10(b).           Each numbered paragraph of the Counterclaim makes multiple
                                                            7

                                                            8   statements of fact and are not limited to a single set of circumstances. Without waiving said

                                                            9   objection, the Plaintiff states as follows:
                                                           10                                             JURISDICTION
                                                           11
                                                                        1.      Plaintiff/Counter-Defendant admits that there is complete diversity of citizenship,
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                but denies that the amount in controversy exceeds $75,000.00.
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                        2.      Plaintiff/Counter-Defendant admits the allegations contained in this paragraph for
                                                           14

                                                           15   jurisdictional purposes only.

                                                           16                                                 PARTIES

                                                           17           3.      Plaintiff/Counter-Defendant admits that Defendant/ Counterclaim Plaintiff is a
                                                           18   Nevada corporation, but does not have knowledge or information sufficient to form a belief as to
                                                           19
                                                                the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies
                                                           20
                                                                those allegations.
                                                           21
                                                                        4.      Plaintiff/Counter-Defendant admits the allegations contained in this paragraph.
                                                           22

                                                           23                                             BACKGROUND

                                                           24           5.      Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant denies the allegations

                                                           25   contained in this paragraph.
                                                           26
                                                                        6.      Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant states that it does not
                                                           27
                                                                have knowledge or information sufficient to form a belief as to the truth or falsity of the
                                                           28

                                                                                                         Page 2 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 3 of 13



                                                            1   allegations contained in this paragraph, and therefore, denies those allegations.

                                                            2          7.      Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant states that it does not
                                                            3
                                                                have knowledge or information sufficient to form a belief as to the truth or falsity of the
                                                            4
                                                                allegations contained in this paragraph, and therefore, denies those allegations.
                                                            5
                                                                       8.      Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant states that it does not
                                                            6
                                                                have knowledge or information sufficient to form a belief as to the truth or falsity of the
                                                            7

                                                            8   allegations contained in this paragraph, and therefore, denies those allegations.

                                                            9          9.      Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant states that it does not
                                                           10   have knowledge or information sufficient to form a belief as to the truth or falsity of the
                                                           11
                                                                allegations contained in this paragraph, and therefore, denies those allegations.
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                       10.     Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant states that it does not
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                have knowledge or information sufficient to form a belief as to the truth or falsity of the
                                                           14

                                                           15   allegations contained in this paragraph, and therefore, denies those allegations.

                                                           16          11.     Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant states that it does not

                                                           17   have knowledge or information sufficient to form a belief as to the truth or falsity of the
                                                           18   allegations contained in this paragraph, and therefore, denies those allegations.
                                                           19
                                                                       12.     Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant admits the allegations
                                                           20
                                                                contained in this paragraph, and state that these are facts not claims.
                                                           21
                                                                       13.     Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant admits that Vohra
                                                           22

                                                           23   affiliated physicians have treated patients for which Defendant/ Counterclaim Plaintiff has

                                                           24   provided wound care supplies, but denies the remaining allegations contained in this paragraph.

                                                           25          14.     Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant denies the allegations
                                                           26
                                                                contained in this paragraph, and states that facilities are not lawfully exclusive to
                                                           27
                                                                Defendant/Counterclaim Plaintiff.
                                                           28

                                                                                                        Page 3 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 4 of 13



                                                            1          15.     Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant admits that in late 2017

                                                            2   it implemented a wound care dressing program as part of its business model and that Vohra
                                                            3
                                                                entities are for-profit authorized providers of both wound care physician services and associated
                                                            4
                                                                wound care treatment products in certain states to eligible Medicare Part B patients, but denies
                                                            5
                                                                the remaining allegations contained in this paragraph.
                                                            6
                                                                       16.     Plaintiff/ Counter-Defendant Plaintiff/ Counter-Defendant admits that the
                                                            7

                                                            8   relationship that had existed between Gordian clinical specialists and Vohra affiliated Physicians

                                                            9   changed after Plaintiff/ Counter-Defendant implemented its wound care dressing program (as
                                                           10   exhibited by Defendant/ Counterclaim Plaintiff’s unlawful and wrongful acts), but denies the
                                                           11
                                                                remaining allegations contained in this paragraph.
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                       17.     Plaintiff/ Counter-Defendant admits that Vohra affiliated physicians have
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                prescribed wound care dressings from Vohra’s wound care dressing program, but denies the
                                                           14

                                                           15   remaining allegations contained in this paragraph.

                                                           16          18.     Plaintiff/ Counter-Defendant admits that Vohra affiliated physicians might not be

                                                           17   the only physician group treating patients at a long term care facility. Vohra affiliated physicians
                                                           18   respect the patients’ freedom of choice to order supplies from a supplier of their choice; does not
                                                           19
                                                                have knowledge or information sufficient to form a belief as to the truth or falsity of the
                                                           20
                                                                allegations contained in the last sentence of this paragraph, and therefore, denies those
                                                           21
                                                                allegations; and denies the remaining allegations of this paragraph.
                                                           22

                                                           23          19.     Plaintiff/ Counter-Defendant denies the allegations in this paragraph. Vohra

                                                           24   Physicians prescribe the wound care dressings and there is no medical necessity to notify the

                                                           25   long term care facility (“LTC”), also commonly called a nursing facility, and any wound care
                                                           26
                                                                dressings furnished and ordered are prescribed and the prescriptions are made with patient
                                                           27
                                                                authorization and no authorization is required by the LTC; and does not have knowledge or
                                                           28

                                                                                                       Page 4 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 5 of 13



                                                            1   information sufficient to form a belief as to the truth or falsity of the remaining allegations

                                                            2   contained in this paragraph, and therefore, denies those allegations. In fact the physician note
                                                            3
                                                                clearly indicates that the physician will be dispensing and supplying dressings to his/her patient.
                                                            4
                                                                       20.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            5
                                                                       21.     Plaintiff/ Counter-Defendant admits that Vohra Medicare enrolled DMEPOS
                                                            6
                                                                (Durable Medical Equipment, Prosthetics, Orthotics, and Supplies) suppliers dispense and bill
                                                            7

                                                            8   for surgical wound dressings in compliance with applicable Medicare rules and regulations.

                                                            9          22.     Plaintiff/ Counter-Defendant admits that Medicare bills require a physician’s
                                                           10   signature and that bills are submitted to Medicare once a physician sign’s the request, but denies
                                                           11
                                                                the remaining allegations in this paragraph and disclaims any liability for Gordian’s unlawful
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                double billing to Medicare.
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                       23.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           14

                                                           15          24.     Plaintiff/ Counter-Defendant admits that it may be improper for Gordian clinical

                                                           16   specialists to accompany Vohra physicians on rounds or accompany any physicians on rounds

                                                           17   with Vohra Patients, which may constitute the unauthorized practice of medicine or improperly
                                                           18   substitute the judgment of the Gordian clinical specialist over that of the Vohra physician and/or
                                                           19
                                                                the choice of Vohra Patients, but denies the allegations contained in this paragraph.
                                                           20
                                                                       25.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           21
                                                                       26.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           22

                                                           23          27.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.

                                                           24          28.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.

                                                           25          29.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph,
                                                           26
                                                                denies any violation of federal and state anti-kickback laws, and denies that there is no
                                                           27
                                                                compensation paid to Vohra physicians is related to the number of or volume of wound care
                                                           28

                                                                                                       Page 5 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 6 of 13



                                                            1   dressings prescribed.

                                                            2          30.     This paragraph calls for a legal conclusion, to which no response is required.
                                                            3
                                                                       31.     Plaintiff/Counter-Defendant denies the allegations contained in this paragraph.
                                                            4
                                                                       32.     Plaintiff/ Counter-Defendant denies any unlawful kickbacks to its physicians.
                                                            5
                                                                       33.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            6
                                                                       34.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            7

                                                            8

                                                            9                                      FIRST CLAIM FOR RELIEF
                                                                                        (Tortious Interference With Contractual Relations)
                                                           10

                                                           11          35.     Plaintiff/ Counter-Defendant incorporate and reassert each of their responses to
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12   the like numbered paragraphs identified and incorporated by Defendants.
                     214 South Maryland Parkway
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13          36.     Plaintiff/ Counter-Defendant do not have knowledge or information sufficient to
                                                           14   form a belief as to the truth or falsity of the allegations contained in this paragraph, and
                                                           15
                                                                therefore, deny those allegations.
                                                           16
                                                                       37.     Plaintiff/ Counter-Defendant do not have knowledge or information sufficient to
                                                           17
                                                                form a belief as to the truth or falsity of the allegations contained in this paragraph, and
                                                           18

                                                           19   therefore, deny those allegations.

                                                           20          38.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.

                                                           21          39.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           22
                                                                       40.     Plaintiff/ Counter-Defendant do not have knowledge or information sufficient to
                                                           23
                                                                form a belief as to the truth or falsity of the allegations contained in this paragraph, and
                                                           24
                                                                therefore, deny those allegations.
                                                           25
                                                                       41.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           26
                                                           27

                                                           28

                                                                                                       Page 6 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 7 of 13



                                                            1                                   SECOND CLAIM FOR RELIEF
                                                                                       (Tortious Interference With Business Relationships)
                                                            2
                                                                       42.     Plaintiff/ Counter-Defendant incorporate and reassert each of their responses to
                                                            3

                                                            4   the like numbered paragraphs identified and incorporated by Defendants.

                                                            5          43.     Plaintiff/ Counter-Defendant do not have knowledge or information sufficient to
                                                            6   form a belief as to the truth or falsity of the allegations contained in this paragraph, and
                                                            7
                                                                therefore, deny those allegations.
                                                            8
                                                                       44.     Plaintiff/ Counter-Defendant do not have knowledge or information sufficient to
                                                            9
                                                                form a belief as to the truth or falsity of the allegations contained in this paragraph, and
                                                           10

                                                           11   therefore, deny those allegations.
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12          45.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                     214 South Maryland Parkway
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13          46.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           14          47.     Plaintiff/ Counter-Defendant do not have knowledge or information sufficient to
                                                           15
                                                                form a belief as to the truth or falsity of the allegations contained in this paragraph, and
                                                           16
                                                                therefore, deny those allegations.
                                                           17
                                                                       48.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           18

                                                           19                                        THIRD CLAIM FOR RELIEF
                                                                                                           (Defamation)
                                                           20
                                                                       49.     Plaintiff/ Counter-Defendant incorporate and reassert each of their responses to
                                                           21
                                                                the like numbered paragraphs identified and incorporated by Defendants.
                                                           22

                                                           23          50.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.

                                                           24          51.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.

                                                           25          52.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           26
                                                                       53.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           27
                                                                       54.     Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           28

                                                                                                        Page 7 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 8 of 13



                                                            1          55.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.

                                                            2          56.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            3
                                                                       57.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            4
                                                                       58.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            5
                                                                                              FOURTH CLAIM FOR RELIEF
                                                            6                         (False Advertising in Violation of the Lanham Act)
                                                            7
                                                                       59.    Plaintiff/ Counter-Defendant incorporate and reassert each of their responses to
                                                            8
                                                                the like numbered paragraphs identified and incorporated by Defendants.
                                                            9
                                                                       60.    Plaintiff/ Counter-Defendant admits that it is a competitor of Gordian in respect of
                                                           10

                                                           11   the sale of wound care dressings, but denies the remaining allegations contained in this
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12   paragraph.
                     214 South Maryland Parkway
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13          61.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           14          62.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           15
                                                                       63.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           16
                                                                       64.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           17
                                                                       65.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                           18

                                                           19                                   FIFTH CLAIM FOR RELIEF
                                                                                     (Deceptive Trade Practices Under N.R.S. § 598.0915)
                                                           20
                                                                       66.    Plaintiff/ Counter-Defendant incorporate and reassert each of their responses to
                                                           21
                                                                the like numbered paragraphs identified and incorporated by Defendants.
                                                           22

                                                           23          67.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.

                                                           24          68.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.

                                                           25                                    SIXTH CLAIM FOR RELIEF
                                                                                                     (Unfair Competition)
                                                           26
                                                           27          69.    Plaintiff/ Counter-Defendant incorporate and reassert each of their responses to

                                                           28   the like numbered paragraphs identified and incorporated by Defendants.

                                                                                                      Page 8 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 9 of 13



                                                            1          70.    Plaintiff/ Counter-Defendant Defendant denies the allegations contained in this

                                                            2   paragraph.
                                                            3
                                                                       71.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            4
                                                                       72.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            5
                                                                       73.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            6
                                                                       74.    Plaintiff/ Counter-Defendant denies the allegations contained in this paragraph.
                                                            7

                                                            8                            RESPONSE TO “PRAYER FOR RELIEF”

                                                            9          Plaintiffs/Counter-defendants    deny all requested forms of relief and demands that
                                                           10   judgment against Defendant/Counterclaimant dismissing the complaint with prejudice be entered
                                                           11
                                                                and seeks judgment in favor of Plaintiff/Counter-Defendant against Defendant/Counterclaimant
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                for costs, attorney’s fees and any other remedy which the Court deems just and equitable.
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13

                                                           14

                                                           15                        PLAINTIFFS/COUNTERCLAIM DEFENDANT’S
                                                                                        AFFIRMATIVEAND OTHER DEFENSES
                                                           16
                                                                       Plaintiff/Counter-Defendant asserts the following affirmative and other defenses without
                                                           17
                                                                assuming any burden of production or proof that it would not otherwise bear.
                                                           18

                                                           19                                FIRST AFFIRMATIVE DEFENSE
                                                                                            (Failure to State a Cognizable Claim)
                                                           20
                                                                       The Counterclaim, and each purported cause of action asserted therein, fails to state a
                                                           21
                                                                claim upon which relief can be granted. Among other deficiencies in the Counterclaim, the
                                                           22

                                                           23   Counterclaim fails to meet the standard for pleadings set by the Supreme Court in Ashcroft v.

                                                           24   Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Towombly, 550 U.S. 544 (2007).

                                                           25   Moreover, Plaintiff/ Counter-Defendant asserts that it has not engaged in the alleged conduct as
                                                           26
                                                                complained of by Defendant/Counterclaimant.
                                                           27

                                                           28

                                                                                                       Page 9 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 10 of 13



                                                            1    Moreover, Plaintiff/ Counter-Defendant alleges that First and Second Counts fail because: (1)

                                                            2    Plaintiff/ Counter-Defendant is a party to the alleged business relationship or contract at issue;
                                                            3
                                                                 (2) Plaintiff/ Counter-Defendant was acting to protect and promote their own economic or
                                                            4
                                                                 financial interest; (3) Plaintiff/ Counter-Defendant ’s actions constitute lawful competition and
                                                            5
                                                                 any relationship or contract Defendant/ Counterclaimant may have had was terminable at will.
                                                            6
                                                                 Defendant/ Counterclaimant’s Counterclaim indicates that Plaintiff/ Counter-Defendant and
                                                            7

                                                            8    Defendant/ Counterclaimant previously worked for the same patients, with Plaintiff/ Counter-

                                                            9    Defendant providing physician wound care services and Defendant/ Counterclaimant providing
                                                           10    wound care products. The Counterclaim also alleges that Plaintiff/ Counter-Defendant has now
                                                           11
                                                                 moved into not only providing physician wound care services, but also the products that the
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                 physician prescribes for wound care treatment—to its very same patients. Thus, both before and
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                 after the alleged tortious conduct, Plaintiff/Counter-defendants had a business relationship with
                                                           14

                                                           15    the patients whether providing physician wound care services or services and products.

                                                           16    Therefore, any action taken by Plaintiff/Counter-defendants to grow, protect, or extend these

                                                           17    relationships is not actionable.
                                                           18                                  SECOND AFFIRMATIVE DEFENSE
                                                           19                                         (Unclean Hands)

                                                           20           Defendant/Counterclaimant’s claims are barred because of unclean hands by virtue of its

                                                           21    own course of conduct in supplying or selling wound care products, including, without
                                                           22
                                                                 limitations, false statements it made to other with respect to its products and the lawfulness of
                                                           23
                                                                 activities of other parties and their products, knowing such actions and conduct preclude it from
                                                           24
                                                                 pursing the alleged claims against Plaintiff/ Counter-defendant.
                                                           25
                                                                        Moreover, as detailed in Plaintiff/ Counter-defendant’s complaint, Defendant/
                                                           26
                                                           27    Counterclaim Plaintiff comes to this court with unclean hands—soiled from its own efforts at

                                                           28    keeping Plaintiff/ Counter-Defendant from gaining a market share through lawful competition.

                                                                                                       Page 10 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 11 of 13



                                                            1                                   THIRD AFFIRMATIVE DEFENSE
                                                                                                        (No Liability)
                                                            2
                                                                        As Plaintiff/Counterclaimant has not engaged in the alleged conduct as complained of
                                                            3

                                                            4    by Defendant/Counterclaimant, Plaintiff/Counter-Defendant asserts Defendant/Counterclaimant

                                                            5    did   not    incur   any    damages.         Any    alleged    damage    allegedly   suffered   by
                                                            6    Defendant/Counterclaimant       was due to Defendant/Counterclaimant’s affirmative actions,
                                                            7
                                                                 omissions and/or failures with respect to its marketing, sale and supply of its wound care
                                                            8
                                                                 products and does not give rise to any liability of Plaintiff/ Counterclaimant.
                                                            9
                                                                                               FOURTH AFFIRMATIVE DEFENSE
                                                           10                                           (Estoppel)
                                                           11
                                                                        By reason of Defendant/Counterclaimant’s          courses of conduct in supplying or selling
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12
                     214 South Maryland Parkway




                                                                 wound care products and false statements it made to others with respect to its products and the
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                 lawfulness of activities of other parties and their products, Defendant/Counterclaimant is
                                                           14

                                                           15    estopped from obtaining the relief sought, or any relief at all.

                                                           16                                        ADDITIONAL DEFENSES

                                                           17           Because the Defendant/Counterclaimant’s claims are conclusory terms and are simply
                                                           18    unfounded, Plaintiff/Counter-Defendant cannot reasonably anticipate all applicable affirmative
                                                           19
                                                                 defenses. Plaintiff/ Counter-Defendant reserves the right to assert such additional affirmative
                                                           20
                                                                 defenses and other defenses as may appear and prove applicable during the course of the
                                                           21
                                                                 discovery and litigation.
                                                           22

                                                           23           WHEREFORE, having fully answered the Defendant/Counterclaimant’s Counterclaim,

                                                           24    Plaintiff/Counter-Defendant respectfully requests this Honorable Court:

                                                           25           A.      Enter a judgment in favor of Plaintiff/Counter-Defendant awarding nothing to
                                                           26
                                                                 Defendant/Counterclaimant;
                                                           27

                                                           28

                                                                                                         Page 11 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 12 of 13



                                                            1           B.      Enter a judgment awarding Plaintiff/Counter-defendant’s costs which they have

                                                            2    incurred in defending this action;
                                                            3
                                                                        C.      Enter a judgment awarding Plaintiff/Counter-Defendant attorney fees which it
                                                            4
                                                                 has incurred in defending this action and the terms of any additional applicable contractual,
                                                            5
                                                                 statutory, legal or equitable right; and
                                                            6
                                                                        D.      Grant such other relief as this Court deems appropriate, equitable, and just.
                                                            7

                                                            8           DATED this 1st day of June, 2020.

                                                            9                                                     Prepared and Submitted by:
                                                           10                                                     KUNG & BROWN
                                                           11
                                                                                                                  /s/ A.J. Kung
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12                                                     A.J. Kung, Esq.
                     214 South Maryland Parkway




                                                                                                                  Nevada Bar No. 7052
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13                                                     Brandy Brown, Esq.
                                                                                                                  Nevada Bar No. 9987
                                                           14                                                     214 S. Maryland Parkway
                                                           15                                                     Las Vegas, Nevada 89101
                                                                                                                           Attorneys for Plaintiff Vohra Wound
                                                           16                                                              Physicians Management, LLC

                                                           17                                                               -and-

                                                           18                                                     DARROWEVERETT LLP

                                                           19                                                     /s/ Kevin P. Gildea_________
                                                                                                                  Kevin P. Gildea, Esq. (admitted Pro Hac Vice)
                                                           20                                                     450 Seventh Avenue, Suite 1802
                                                           21                                                     New York, NY 10123
                                                                                                                  Tel. (212) 335-2090
                                                           22                                                     Fax (212) 335-2091
                                                                                                                  Email: kpgildea@darroweverett.com
                                                           23                                                             Attorneys for Plaintiff Vohra Wound
                                                                                                                          Physicians Management, LLC
                                                           24

                                                           25

                                                           26
                                                           27

                                                           28

                                                                                                            Page 12 of 13
                                                                Case 2:19-cv-01825-KJD-VCF Document 27 Filed 06/01/20 Page 13 of 13



                                                            1                                      CERTIFICATE OF SERVICE

                                                            2
                                                                        I hereby certify that on this 1st day of June, 2020, a true and correct copy of the
                                                            3

                                                            4    foregoing PLAINTIFFS/COUNTER- DEFENDANT’S ANSWER TO COUNTERCLAIM was

                                                            5    served pursuant to FRCP 5(b)(2)(E), via first class mail and the CM/ECF electronic filing system

                                                            6    to all counsel and parties on the service list as follows:
                                                            7    Michael R. Hogue
                                                            8    Greenberg Traurig, LLP
                                                                 10845 Griffith Peak Drive
                                                            9    Las Vegas, NV 89135
                                                                 hoguem@gtlaw.com
                                                           10    Attorney for Defendant Gordian Medical, Inc.
                                                                 Via e-service
                                                           11
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12    William Scott Cameron
                                                                 King & Spalding, LLP
                     214 South Maryland Parkway
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13    621 Capitol Mall, Suite 1500
                                                                 Sacramento, CA 95814
                                                           14    scameron@kslaw.com
                                                                 Attorney for Defendant Gordian Medical, Inc.
                                                           15    Via e-service
                                                           16
                                                                                                                 /s/ Sandy Guerra
                                                           17                                                    An employee of Kung & Brown

                                                           18

                                                           19
                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26
                                                           27

                                                           28

                                                                                                         Page 13 of 13
